FILED
                            NOT FOR PUBLICATION                             AUG 19 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30341

               Plaintiff - Appellee,             D.C. No. 3:03-cr-00370-KI

  v.
                                                 MEMORANDUM*
MARSHALL CHARLES RICHMOND,
a.k.a. Marshall Charles Richmond, III,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Garr M. King, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Marshall Charles Richmond appeals from the revocation of supervised

release and the 24-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Richmond’s counsel has filed a brief stating that


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. Richmond has filed two pro se supplemental briefs. No answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      All other pending motions are denied as moot.

      AFFIRMED.




                                          2                                  13-30341